       Case 4:21-mj-07015-MKD     ECF No. 13    filed 01/19/21   PageID.15 Page 1 of 2




 1   Douglas E. McKinley
     8350 W Grandridge Boulevard
 2   Suite 200-431
     Kennewick, Washington 99336
 3   (509)628-0809 phone
     (509)392-8083 fax
 4   Attorney for $UWXUR7HMHGD*RPH]

 5
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6
     UNITED STATES OF AMERICA,                  Case No.: 0-0.'
 7
                 Plaintiff,
 8
                                                NOTICE OF APPEARANCE
     vs.
 9
     $578527(-('$*20(=,
10
                 Defendant
11
                 I am admitted or otherwise authorized to practice in this court, and I
12
     appear in this case as counsel for $UWXUR7HMHGD*RPH].
13
                 Dated this th day of -DQuary 202.
14
                                               /s Douglas E. McKinley
15
                                               Douglas E. McKinley, WSBA #20806
                                               8350 W Grandridge Boulevard
16
                                               Suite 200-431
                                               Kennewick, Washington 99336
17
                                               (509) 628-0809 phone
                                               (509) 392-8083 fax
18
                                               Email: doug@mckinleylaw.com
19

20
     NOTICE OF APPEARANCE - 1
       Case 4:21-mj-07015-MKD     ECF No. 13    filed 01/19/21   PageID.16 Page 2 of 2




 1                              SERVICE CERTIFICATE

 2               I certify that on -DQXDU\, 202, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF System, which will notify Assistant

 4   United States Attorney: Benjamin Seal.

 5
                                               /s Douglas E. McKinley
 6                                             Douglas E. McKinley, WSBA #20806
                                               8350 W Grandridge Boulevard
 7                                             Suite 200-431
                                               Kennewick, Washington 99336
 8                                             (509) 628-0809 phone
                                               (509) 392-8083 fax
 9                                             Email: doug@mckinleylaw.com

10

11

12

13

14

15

16

17

18

19

20
     NOTICE OF APPEARANCE - 2
